Order unanimously affirmed without costs. Memorandum: Based upon respondent’s history of antisocial behavior, truancy and inadequate parental supervision, Family Court properly exercised its discretion in determining that placement at a New York State Division for Youth facility was the “least restrictive available alternative” (Family Ct Act § 352.2 [2] [a]; see, Matter of Katherine W., 62 NY2d 947; Matter of Quentin L., 231 AD2d 890; Matter of Edward V., 204 AD2d 1060). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Violation of Probation.)
Present — Denman, P. J., Pine, Hayes, Balio and Boehm, JJ.